UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03395 Franklin Federal Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/14 Item 1. Schedule of Investments. Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) Principal Amount Value Municipal Bonds 98.8% Alabama 1.3% Alabama State Incentives Financing Authority Special Obligation Revenue, Series A, 5.00%, 9/01/42 $ $ Alabama State Port Authority Docks Facilities Revenue, Refunding, 6.00%, 10/01/40 Birmingham Waterworks Board Water Revenue, Series A, Assured Guaranty, 5.125%, 1/01/34 Series B, 5.00%, 1/01/38 Series B, 5.00%, 1/01/43 Courtland IDB Solid Waste Disposal Revenue, Champion International Corp. Project, Refunding, 6.00%, 8/01/29 East Alabama Health Care Authority Health Care Facilities Revenue, Mandatory Put 9/01/18, Series B, 5.50%, 9/01/33 Mobile GO, wts., Refunding and Improvement, AMBAC Insured, 5.00%, 2/15/30 Montgomery County PBA Revenue, wts., Montgomery County Facilities Project, NATL Insured, 5.00%, 3/01/31 Tuscaloosa Public Educational Building Authority Student Housing Revenue, Ridgecrest Student Housing LLC, University of Alabama Ridgecrest Residential Project, Assured Guaranty, 6.75%, 7/01/38 University of Alabama General Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 7/01/29 NATL Insured, Pre-Refunded, 5.00%, 7/01/34 XLCA Insured, 5.00%, 7/01/28 XLCA Insured, 5.00%, 7/01/32 University of South Alabama University Tuition Revenue, Capital Improvement, Refunding, AMBAC Insured, 5.00%, 12/01/36 Alaska 0.6% Alaska State HFC Revenue, General Housing Purpose, Series A, FGIC Insured, Pre-Refunded, 5.00%, 12/01/29 12/01/30 Alaska State Industrial Development and Export Authority Revenue, Providence Health and Services, Series A, 5.00%, 10/01/40 Alaska State International Airports Revenue, Series B, NATL Insured, 5.00%, 10/01/28 Series C, 5.00%, 10/01/33 Matanuska-Susitna Borough Lease Revenue, Goose Creek Correctional Center Project, Assured Guaranty, 6.00%, 9/01/32 Arizona 2.8% Arizona State COP, Department of Administration, Series A, AGMC Insured, 5.00%, 10/01/27 Arizona State Lottery Revenue, Series A, AGMC Insured, 5.00%, 7/01/27 Downtown Phoenix Hotel Corp. Revenue, Senior Series A, FGIC Insured, 5.00%, 7/01/29 Glendale Municipal Property Corp. Excise Tax Revenue, Subordinate, Refunding, Series C, 5.00%, 7/01/38 Maricopa County PCC, PCR, El Paso Electric Co. Palo Verde Project, Series A, 7.25%, 2/01/40 Mesa Utility Systems Revenue, 4.00%, 7/01/36 Navajo County PCC Revenue, Mandatory Put 6/01/16, Series E, 5.75%, 6/01/34 Phoenix Civic Improvement Corp. Airport Revenue, junior lien, Series A, 5.00%, 7/01/40 senior lien, Series A, 5.00%, 7/01/33 Phoenix Civic Improvement Corp. Distribution Revenue, Capital Appreciation, Civic Plaza Expansion Project, Series B, NATL RE, FGIC Insured, 5.50%, 7/01/32 7/01/34 7/01/35 Phoenix Civic Improvement Corp. Water System Revenue, junior lien, Refunding, Series A, 5.00%, 7/01/32 7/01/34 Pima County IDA Lease Revenue, Clark County Detention Facility Project, 5.00%, 9/01/39 Metro Police Facility, Nevada Project, Series A, 5.25%, 7/01/31 Metro Police Facility, Nevada Project, Series A, 5.50%, 7/01/39 Pinal County Electric District No. 3 Revenue, Electric System, Refunding, 5.25%, 7/01/36 Salt River Project Agricultural Improvement and Power District Electric System Revenue, Salt River Project, Series A, 5.00%, 1/01/38 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) University Medical Center Corp. Hospital Revenue, Tucson, 5.00%, 7/01/35 Arkansas 0.1% University of Arkansas Revenue, Various Facility, Fayetteville Campus, Series B, 5.00%, 11/01/37 11/01/42 California 13.0% Bay Area Toll Authority Toll Bridge Revenue, San Francisco Bay Area, Refunding, Series F-1, 5.00%, 4/01/28 Refunding, Series F-1, 5.00%, 4/01/34 Refunding, Series F-1, 5.00%, 4/01/34 Refunding, Series F-1, 5.00%, 4/01/39 Refunding, Series F-1, 5.50%, 4/01/43 Series F, Pre-Refunded, 5.00%, 4/01/31 California Educational Facilities Authority Revenue, Carnegie Institution of Washington, Refunding, Series A, 5.00%, 7/01/40 California Infrastructure and Economic Development Bank Revenue, Bay Area Toll Bridges Seismic Retrofit, first lien, Series A, AMBAC Insured, Pre-Refunded, 5.00%, 7/01/33 California State Economic Recovery GO, Refunding, Series A, 5.25%, 7/01/21 California State GO, Various Purpose, 6.00%, 5/01/18 5.90%, 4/01/23 5.00%, 10/01/29 6.00%, 4/01/38 6.00%, 11/01/39 5.25%, 11/01/40 FGIC Insured, 6.00%, 5/01/20 Refunding, 5.25%, 3/01/30 Refunding, 6.00%, 3/01/33 Refunding, 5.25%, 3/01/38 Refunding, 5.50%, 3/01/40 California State Health Facilities Financing Authority Revenue, Children's Hospital of Orange County, Series A, 6.50%, 11/01/24 11/01/38 California State Public Works Board Lease Revenue, Department of Education, Riverside Campus Project, Series B, 6.125%, 4/01/28 Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.00%, 4/01/27 Department of General Services, Office Buildings 8 and 9 Renovation, Series A, 6.125%, 4/01/29 Various Capital Projects, Series A, 5.00%, 4/01/30 Various Capital Projects, Series A, 5.00%, 4/01/33 Various Capital Projects, Series I, 6.125%, 11/01/29 California Statewide CDA, PCR, Refunding, 4.50%, 9/01/29 California Statewide CDA Revenue, Adventist Health System/West, Series B, Assured Guaranty, 5.00%, 3/01/37 St. Joseph Health System, Series B, FGIC Insured, 5.75%, 7/01/47 St. Joseph Health System, Series E, AGMC Insured, 5.25%, 7/01/47 Colton Joint USD, GO, San Bernardino and Riverside Counties, Election of 2008, Series A, Assured Guaranty, 5.375%, 8/01/34 Corona-Norco USD, GO, Riverside County, Capital Appreciation, Election of 2006, Series C, AGMC Insured, zero cpn., 8/01/39 zero cpn. to 8/01/17, 6.20% thereafter, 8/01/29 zero cpn. to 8/01/17, 6.80% thereafter, 8/01/39 Foothill/Eastern Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.75%, 1/15/46 Capital Appreciation, Refunding, Series A, zero cpn. to 1/15/24, 5.40% thereafter, 1/15/30 Refunding, Series A, 6.00%, 1/15/49 Refunding, Series A, zero cpn. to 1/14/24, 6.85% thereafter, 1/15/42 Golden State Tobacco Securitization Corp. Tobacco Settlement Revenue, Enhanced, Asset-Backed, Refunding, Series A, AMBAC Insured, 5.00%, 6/01/45 Hartnell Community College District GO, Monterey and San Benito Counties, Capital Appreciation, Election of 2002, Series D, zero cpn., 8/01/39 Jefferson UHSD San Mateo County GO, Capital Appreciation, Election of 2006, Series D, zero cpn., 8/01/35 8/01/40 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) 8/01/41 13,590,000 1,797,549 Los Angeles Community College District GO, Election of 2008, Series C, 5.25%, 8/01/39 30,000,000 32,516,700 Los Angeles Department of Airports Revenue, Los Angeles International Airport, Senior, Refunding, Series A, 5.00%, 5/15/40 25,485,000 26,669,798 Series D, 5.00%, 5/15/40 50,000,000 52,324,500 Los Angeles Department of Water and Power Revenue, Power System, Series B, 5.00%, 7/01/31 20,000,000 22,132,600 Los Angeles USD, GO, Election of 2002, Series B, AMBAC Insured, 4.50%, 7/01/31 28,745,000 29,659,378 Election of 2004, Series F, AGMC Insured, 5.00%, 7/01/30 52,475,000 57,451,204 Election of 2004, Series G, AMBAC Insured, 5.00%, 7/01/26 10,250,000 11,271,002 Election of 2004, Series G, AMBAC Insured, 5.00%, 7/01/31 10,000,000 10,935,800 Series KRY, 5.25%, 7/01/34 36,625,000 40,605,771 M -S-R Energy Authority Gas Revenue, Series B, 6.50%, 11/01/39 12,500,000 15,322,000 New Haven USD, GO, Alameda County, Capital Appreciation, Assured Guaranty, zero cpn., 8/01/31 2,055,000 893,432 8/01/32 7,830,000 3,199,260 8/01/33 7,660,000 2,936,921 Placentia-Yorba Linda USD, GO, Orange County, Election of 2008, Series A, 5.25%, 8/01/32 24,490,000 27,288,717 Pomona USD, GO, Los Angeles County, Election of 2008, Series A, Assured Guaranty, 5.00%, 8/01/29 5,585,000 5,974,163 Rialto USD, GO, San Bernardino County, Series A, AGMC Insured, zero cpn., 8/01/36 20,000,000 5,775,800 Sacramento County Airport System Revenue, Senior, Series B, AGMC Insured, 5.25%, 7/01/33 16,355,000 17,011,817 San Diego Public Facilities Financing Authority Water Revenue, Series B, 5.375%, 8/01/34 15,000,000 16,471,950 San Francisco City and County COP, Multiple Capital Improvement Projects, Series A, 5.25%, 4/01/31 10,000,000 10,740,400 San Joaquin Hills Transportation Corridor Agency Toll Road Revenue, Capital Appreciation, Refunding, Series A, 5.75%, 1/15/21 50,000,000 51,042,500 senior lien, 5.00%, 1/01/33 5,000,000 4,549,400 senior lien, ETM, zero cpn., 1/01/23 7,000,000 5,493,460 San Mateo UHSD, GO, Capital Appreciation, Election of 2010, Refunding, Series A, zero cpn. to 9/01/28, 6.70% thereafter, 9/01/41 20,000,000 10,427,800 Series A, zero cpn. to 9/01/28, 6.45% thereafter, 9/01/33 5,725,000 2,981,008 San Mateo-Foster City School District GO, Capital Appreciation, Election of 2008, Series A, zero cpn. to 8/01/26, 6.625% thereafter, 8/01/42 40,000,000 20,146,800 Santa Ana USD, GO, Orange County, Capital Appreciation, Election of 2008, Series B, Assured Guaranty, zero cpn., 8/01/35 10,000,000 3,064,600 8/01/36 18,865,000 5,412,368 8/01/37 10,000,000 2,689,300 Santa Clara County GO, Election of 2008, Series A, 5.00%, 8/01/34 25,000,000 27,170,000 Upland USD, GO, San Bernardino County, Election of 2008, Series B, zero cpn., 8/01/39 50,075,000 10,239,837 Washington Township Health Care District Revenue, Series A, 6.25%, 7/01/39 3,000,000 3,216,600 West Contra Costa USD, GO, Election of 2005, Series C-1, Assured Guaranty, zero cpn., 8/01/29 10,000,000 4,583,900 8/01/30 20,845,000 8,969,812 8/01/31 20,000,000 8,052,600 8/01/32 10,730,000 4,079,117 Whittier UHSD, GO, Los Angeles County, Capital Appreciation, Election of 2008, Refunding, Series A, zero cpn., 8/01/34 20,000,000 6,106,400 1,352,919,331 Colorado 2.4% Aurora Water Improvement Revenue, first lien, Series A, AMBAC Insured, 5.00%, 8/01/32 10,000,000 10,572,800 8/01/36 41,235,000 43,249,742 8/01/39 26,930,000 27,710,431 Colorado State Board of Governors University Enterprise System Revenue, Series A, AGMC Insured, 5.00%, 3/01/37 10,000,000 10,338,700 NATL RE, FGIC Insured, 5.00%, 3/01/37 1,700,000 1,757,579 NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 3/01/37 8,300,000 9,426,310 Colorado State COP, UCDHSC Fitzsimons Academic Projects, Refunding, Series A, 5.00%, 11/01/28 10,000,000 11,002,800 11/01/29 5,000,000 5,463,000 Colorado State Health Facilities Authority Revenue, Health Facility Authority, Hospital, Refunding, Series B, AGMC Insured, 5.25%, 3/01/36 10,000,000 10,347,500 Valley View Hospital Assn. Project, Refunding, 5.50%, 5/15/28 5,000,000 5,188,300 Valley View Hospital Assn. Project, Refunding, 5.75%, 5/15/36 7,000,000 7,207,480 Colorado State Higher Education Capital Construction Lease Purchase Financing Program COP, 5.50%, 11/01/27 7,335,000 8,228,623 Pre -Refunded, 5.50%, 11/01/27 2,665,000 3,195,388 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Colorado Water Resources and Power Development Authority Water Resources Revenue, Arapahoe County Water and Wastewater Public Improvement District Project, Series E, NATL Insured, 5.00%, 12/01/35 Denver City and County Airport System Revenue, Series B, 4.00%, 11/15/43 Subordinate, Series B, 5.25%, 11/15/33 Mesa State College Auxiliary Facilities System Enterprise Revenue, XLCA Insured, Pre-Refunded, 5.00%, 5/15/35 Park Creek Metropolitan District Revenue, Senior Limited Property Tax Supported, Refunding and Improvement, Assured Guaranty, 6.25%, 12/01/30 Public Authority for Colorado Energy Natural Gas Purchase Revenue, 6.50%, 11/15/38 Regional Transportation District Sales Tax Revenue, FasTracks Project, Series A, 5.00%, 11/01/32 University of Colorado Enterprise System Revenue, University of Colorado Regents, Series A, 5.375%, 6/01/32 District of Columbia 2.8% District of Columbia Ballpark Revenue, Series B-1, BHAC Insured, 5.00%, 2/01/24 2/01/25 2/01/26 District of Columbia Hospital Revenue, Children's Hospital Obligated Group Issue, Sub Series 1, AGMC Insured, 5.45%, 7/15/35 District of Columbia Income Tax Secured Revenue, Refunding, Series A, 5.00%, 12/01/31 Refunding, Series D, 4.00%, 12/01/37 Series A, 5.25%, 12/01/34 Series C, 4.00%, 12/01/37 District of Columbia Revenue, Assn. of American Medical Colleges Issue, Series B, 5.25%, 10/01/41 Deed Tax, Housing Production Trust Fund, New Communities Project, Series A, NATL Insured, 5.00%, 6/01/32 Georgetown University Issue, Growth and Income Securities, AMBAC Insured, zero cpn. to 4/01/18, 5.00% thereafter, 4/01/32 Medlantic/Helix Issue, Series B, AGMC Insured, 5.00%, 8/15/38 National Academy of Sciences Project, Series A, 5.00%, 4/01/35 National Academy of Sciences Project, Series A, 5.00%, 4/01/40 National Public Radio Inc. Issue, 5.00%, 4/01/35 District of Columbia Tobacco Settlement FICO Revenue, Asset-Backed, Refunding, 6.50%, 5/15/33 District of Columbia University Revenue, Georgetown University Issue, Refunding, Series D, 5.50%, 4/01/36 District of Columbia Water and Sewer Authority Public Utility Revenue, senior lien, Refunding, Series A, 6.00%, 10/01/35 Metropolitan Washington D.C. Airports Authority Airport System Revenue, Refunding, Series A, 5.375%, 10/01/29 Refunding, Series A, 5.00%, 10/01/35 Refunding, Series C, 5.25%, 10/01/27 Series A, 5.00%, 10/01/39 Series C, 5.00%, 10/01/26 Metropolitan Washington D.C. Airports Authority Dulles Toll Road Revenue, Capital Appreciation, second lien, Series C, Assured Guaranty, zero cpn. to 10/01/16, 6.50% thereafter, 10/01/41 Florida 7.0% Brevard County Health Facilities Authority Health Care Facilities Revenue, Health First Inc. Project, 7.00%, 4/01/39 Brevard County Local Option Fuel Tax Revenue, NATL RE, FGIC Insured, 5.00%, 8/01/37 Broward County Water and Sewer Utility Revenue, Series A, 5.25%, 10/01/34 Cape Coral Water and Sewer Revenue, AMBAC Insured, 5.00%, 10/01/36 Refunding, Series A, AGMC Insured, 5.00%, 10/01/42 Citizens Property Insurance Corp. Revenue, Costal Account, senior secured, Series A-1, 5.00%, 6/01/20 High-Risk Account, senior secured, Series A-1, 5.25%, 6/01/17 High-Risk Account, senior secured, Series A-1, 5.50%, 6/01/17 High-Risk Account, senior secured, Series A-1, 6.00%, 6/01/17 Clearwater City Water and Sewer Revenue, Series A, 5.25%, 12/01/39 Florida State Board of Education Public Education GO, Capital Outlay, Refunding, Series D, 6.00%, 6/01/23 Florida State Mid-Bay Bridge Authority Revenue, Series A, AMBAC Insured, zero cpn., 10/01/23 AMBAC Insured, zero cpn., 10/01/24 Pre-Refunded, zero cpn., 10/01/23 Pre-Refunded, zero cpn., 10/01/24 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Florida State Municipal Loan Council Revenue, Series D, AGMC Insured, 5.50%, 10/01/41 Hernando County School Board COP, NATL Insured, 5.00%, 7/01/30 Hillsborough County Aviation Authority Revenue, Series A, Assured Guaranty, 5.50%, 10/01/38 Hillsborough County IDA, PCR, Tampa Electric Co. Project, Series A, 5.65%, 5/15/18 Hillsborough County School Board COP, Master Lease Program, Refunding, Series A, 5.00%, 7/01/28 Indian River County School Board COP, NATL RE, FGIC Insured, 5.00%, 7/01/27 Jacksonville Economic Development Commission Health Care Facilities Revenue, Mayo Clinic, 5.00%, 11/15/36 Jacksonville Excise Taxes Revenue, Series A, AMBAC Insured, 5.00%, 10/01/32 Lee County Transportation Facilities Revenue, Sanibel Bridges and Causeway Project, Series B, CIFG Insured, 5.00%, 10/01/35 Martin County Health Facilities Authority Hospital Revenue, Martin Memorial Medical Center, 5.50%, 11/15/42 Miami-Dade County Aviation Revenue, Miami International Airport, Hub of the Americas, Refunding, Series A, 5.50%, 10/01/36 Assured Guaranty, 5.25%, 10/01/33 Assured Guaranty, 5.25%, 10/01/38 Miami-Dade County Educational Facilities Authority Revenue, University of Miami Issue, Series A, 5.50%, 4/01/38 Miami-Dade County Expressway Authority Toll System Revenue, Refunding, Series A, 5.00%, 7/01/29 Refunding, Series A, 5.00%, 7/01/32 Series A, 5.00%, 7/01/40 Miami-Dade County GO, Building Better Communities Program, Series B-1, 5.75%, 7/01/33 Miami-Dade County Public Facilities Revenue, Jackson Health System, Series A, NATL Insured, 5.00%, 6/01/30 Miami-Dade County School Board COP, Refunding, Series A, 5.00%, 5/01/31 Series A, Assured Guaranty, 5.25%, 2/01/27 Miami-Dade County Special Obligation Revenue, Juvenile Courthouse Project, Series A, AMBAC Insured, 5.00%, 4/01/32 sub. bond, Refunding, Series B, 5.00%, 10/01/31 sub. bond, Refunding, Series B, 5.00%, 10/01/32 sub. bond, Refunding, Series B, 5.00%, 10/01/35 Miami-Dade County Transit System Sales Surtax Revenue, Refunding, AGMC Insured, 5.00%, 7/01/38 Miami-Dade County Water and Sewer System Revenue, Refunding, Series A, 5.00%, 10/01/42 Orange County Health Facilities Authority Hospital Revenue, Orlando Regional Healthcare System, Refunding, Series B, AGMC Insured, 5.00%, 12/01/32 Orange County School Board COP, Series A, Assured Guaranty, 5.50%, 8/01/34 Orlando Tourist Development Tax Revenue, 6th Cent Contract Payments, second lien sub. bonds, Series B, Assured Guaranty, 5.50%, 11/01/38 Orlando-Orange County Expressway Authority Revenue, Series A, 5.00%, 7/01/40 Series A, AGMC Insured, 5.00%, 7/01/32 Series C, 5.00%, 7/01/40 Palm Beach County Solid Waste Authority Revenue, Improvement, Series B, 5.50%, 10/01/28 Pensacola Airport Revenue, Refunding, 6.25%, 10/01/38 Port St. Lucie Utility System Revenue, Refunding, Assured Guaranty, 5.25%, 9/01/35 South Broward Hospital District Revenue, South Broward Hospital District Obligated Group, Refunding, 4.75%, 5/01/28 5.00%, 5/01/36 South Lake County Hospital District Revenue, South Lake Hospital Inc., Series A, 6.25%, 4/01/39 South Miami Health Facilities Authority Hospital Revenue, Baptist Health South Florida Obligated Group, 5.00%, 8/15/32 St. Lucie County Transportation Revenue, AMBAC Insured, 5.00%, 8/01/27 Tallahassee Energy System Revenue, Refunding, NATL Insured, 5.00%, 10/01/37 Town of Davie Water and Sewer Revenue, AGMC Insured, 5.00%, 10/01/32 Georgia 3.6% Athens-Clarke County Unified Government Water and Sewerage Revenue, 5.50%, 1/01/38 Atlanta Airport General Revenue, Refunding, Series C, 6.00%, 1/01/30 Atlanta Airport Passenger Facility Charge Revenue, General, sub. lien, Refunding, Series C, AGMC Insured, 5.00%, 1/01/33 Series J, AGMC Insured, 5.00%, 1/01/29 Atlanta Development Authority Revenue, Tuff Yamacraw LLC Project, Refunding, Series A, AMBAC Insured, 5.00%, 1/01/24 1/01/25 1/01/26 1/01/27 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Atlanta Water and Wastewater Revenue, Refunding, Series A, 6.25%, 11/01/34 Refunding, Series B, AGMC Insured, 5.25%, 11/01/34 Series A, NATL Insured, 5.00%, 11/01/33 Bleckley-Dodge County Joint Development Authority Student Housing Facilities Revenue, MGC Real Estate Foundation II LLC Project, 5.00%, 7/01/33 5.25%, 7/01/38 Bulloch County Development Authority Student Housing Revenue, Georgia Southern University Housing Foundation Four LLC Project, Assured Guaranty, 5.375%, 7/01/39 Burke County Development Authority PCR, Oglethorpe Power Corp. Vogtle Project, Series B, 5.50%, 1/01/33 Series E, 7.00%, 1/01/23 Clark County Hospital Authority Revenue, Athens Regional Medical Center Project, NATL Insured, 5.00%, 1/01/27 Clayton County Development Authority Student Housing and Activity Center Revenue, CSU Foundation Real Estate I LLC Project, XLCA Insured, 5.00%, 7/01/33 DeKalb Newton and Gwinnett Counties Joint Development Authority Revenue, Georgia Gwinnett College Foundation LLC Project, 6.00%, 7/01/34 Georgia State Higher Education Facilities Authority Revenue, USG Real Estate Foundation I LLC Project, 6.25%, 6/15/40 USG Real Estate Foundation I LLC Project, Assured Guaranty, 5.625%, 6/15/38 USG Real Estate Foundation II LLC Project, Series A, 5.50%, 6/15/34 USG Real Estate Foundation III LLC Project, Series A, 5.00%, 6/15/40 Houston County Hospital Authority Revenue, Anticipation Certificates, Houston Healthcare Project, 5.25%, 10/01/35 Jefferson PBA Revenue, Jackson County Facilities, Series A, XLCA Insured, 5.00%, 3/01/32 Pre-Refunded, 5.00%, 3/01/32 Main Street Natural Gas Inc. Revenue, Gas Project, Series A, 5.50%, 9/15/28 Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System Inc. Project, Refunding, Assured Guaranty, 6.50%, 8/01/38 Private Colleges and Universities Authority Revenue, Emory University, Refunding, Series A, 5.00%, 9/01/41 Series A, 5.00%, 10/01/43 Series C, 5.25%, 9/01/39 Richmond County Development Authority Educational Facilities Revenue, MCG-PPG Cancer Research Center LLC Project, Series A, AMBAC Insured, 5.00%, 12/15/29 Hawaii 0.5% Hawaii State Department of Budget and Finance Special Purpose Revenue, Hawaiian Electric Co. and Subsidiary Projects, 6.50%, 7/01/39 Hawaii State GO, Series EE, 4.00%, 11/01/32 Honolulu City and County Board of Water Supply Water System Revenue, Refunding, Series A, NATL Insured, 5.00%, 7/01/36 Honolulu City and County GO, ETM, 6.00%, 12/01/14 Honolulu City and County MFHR, Waipahu Towers Project, Series A, GNMA Secured, 6.90%, 6/20/35 Honolulu City and County Wastewater System Revenue, First Bond Resolution, Senior Series A, 5.00%, 7/01/38 Idaho 0.1% Idaho Health Facilities Authority Revenue, St. Luke's Health System Project, Series A, 6.75%, 11/01/37 Illinois 6.7% Aurora Waterworks and Sewerage Revenue, XLCA Insured, 4.75%, 12/01/36 Bolingbrook GO, Will and DuPage Counties, Capital Appreciation, Refunding, Series A, zero cpn., 1/01/36 Bourbonnais Industrial Project Revenue, Olivet Nazarene University Project, 5.00%, 11/01/44 Radian Insured, 5.125%, 11/01/37 Chicago Board of Education GO, Refunding, Series C, AGMC Insured, 5.25%, 12/01/23 Series A, 5.50%, 12/01/39 Series A, 5.00%, 12/01/42 Chicago GO, Lakefront Millennium Project, Parking Facilities, NATL Insured, ETM, 5.75%, 1/01/23 Project, Series A, 5.00%, 1/01/34 Project, Series A, 5.25%, 1/01/35 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Refunding, Series A, 5.25%, 1/01/37 Refunding, Series A, AGMC Insured, 5.00%, 1/01/28 Refunding, Series A, AGMC Insured, 5.00%, 1/01/29 Chicago Midway Airport Revenue, Refunding, Series C, Assured Guaranty, 5.50%, 1/01/24 Chicago O'Hare International Airport Revenue, General, third lien, Series A, 5.75%, 1/01/39 Series C, AGMC Insured, 5.25%, 1/01/35 Chicago Park District GO, Series A, 5.00%, 1/01/33 Chicago Transit Authority Sales Tax Receipts Revenue, 5.25%, 12/01/40 Chicago Wastewater Transmission Revenue, second lien, Series A, BHAC Insured, 5.50%, 1/01/38 Chicago Waterworks Revenue, second lien, Refunding, 5.00%, 11/01/42 Cook County GO, Refunding, Series A, 5.25%, 11/15/33 Illinois Health Facilities Authority Revenue, Loyola University Health System, Series A, NATL Insured, ETM, 5.625%, 7/01/18 South Suburban Hospital, ETM, 7.00%, 2/15/18 Illinois State Finance Authority Revenue, Alexian Brothers Health System, Refunding, Series A, AGMC Insured, 5.50%, 1/01/28 Art Institute of Chicago, Refunding, Series A, 5.25%, 3/01/40 Columbia College, NATL Insured, 5.00%, 12/01/32 Resurrection Health Care, Series B, AGMC Insured, 5.25%, 5/15/29 Riverside Health System, 6.25%, 11/15/35 Roosevelt University Project, Refunding, 6.50%, 4/01/39 Rush University Medical Center Obligated Group, Refunding, Series B, NATL Insured, 5.75%, 11/01/28 Rush University Medical Center Obligated Group, Refunding, Series B, NATL Insured, 5.25%, 11/01/35 Rush University Medical Center Obligated Group, Series B, 7.25%, 11/01/38 Sherman Health Systems, Series A, 5.50%, 8/01/37 Illinois State Finance Authority Student Housing Revenue, CHF-DeKalb II LLC, Northern Illinois University Project, 6.875%, 10/01/43 CHF-Normal LLC, Illinois State University Project, 7.00%, 4/01/43 Illinois State GO, 5.25%, 7/01/30 5.50%, 7/01/33 5.50%, 7/01/38 AGMC Insured, 5.00%, 9/01/29 Assured Guaranty, 5.25%, 4/01/34 Refunding, 5.00%, 1/01/24 Illinois State Municipal Electric Agency Power Supply System Revenue, Series A, NATL RE, FGIC Insured, 5.00%, 2/01/35 Illinois State Revenue, Build Illinois, Sales Tax Bonds, Series B, 5.25%, 6/15/34 Illinois State Toll Highway Authority Toll Highway Revenue, Senior, Refunding, Series A-1, 5.00%, 1/01/31 Metropolitan Pier and Exposition Authority Dedicated State Tax Revenue, Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.50%, 6/15/20 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, 5.55%, 6/15/21 Capital Appreciation, McCormick Place Expansion Project, Refunding, Series B, NATL Insured, zero cpn. to 6/14/17, 5.65% thereafter, 6/15/22 McCormick Place Expansion Project, Series A, 5.50%, 6/15/50 Metropolitan Pier and Exposition Authority Hospitality Facilities Revenue, McCormick Place Convention Center, ETM, 7.00%, 7/01/26 Metropolitan Pier and Exposition Authority Revenue, McCormick Place Expansion Project, Series A, 5.00%, 6/15/42 Railsplitter Tobacco Settlement Authority Revenue, Refunding, 6.00%, 6/01/28 Regional Transportation Authority Revenue, Series A, AMBAC Insured, 7.20%, 11/01/20 Southwestern Illinois Development Authority Revenue, Capital Appreciation, Local Government Program, AGMC Insured, zero cpn., 12/01/24 12/01/26 University of Illinois University Revenue, Auxiliary Facilities System, Refunding, Series A, 5.125%, 4/01/36 Refunding, Series A, 5.25%, 4/01/41 Series A, 5.75%, 4/01/38 Upper River Valley Development Authority Environmental Facilities Revenue, General Electric Co. Project, 5.45%, 2/01/23 Indiana 1.2% Carmel RDA Lease Rental Revenue, Multipurpose, Series A, 4.00%, 8/01/35 2/01/38 Indiana Bond Bank Revenue, Special Program, Hendricks Regional Health Project, Series A, 5.50%, 2/01/29 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Indiana Finance Authority Hospital Revenue, Deaconess Hospital Obligated Group, Series A, 6.75%, 3/01/39 Indiana Health and Educational Facility Financing Authority Hospital Revenue, 5.50%, 3/01/27 Indiana State Finance Authority Environmental Revenue, Duke Energy Indiana Inc. Project, Refunding, Series B, 6.00%, 8/01/39 Indiana State Finance Authority Revenue, Educational Facilities, Marian University Project, 6.375%, 9/15/41 Indiana State Finance Authority Wastewater Utility Revenue, CWA Authority Project, first lien, Series A, 5.00%, 10/01/37 5.25%, 10/01/38 4.00%, 10/01/42 Indiana State Municipal Power Agency Power Supply System Revenue, Series B, 6.00%, 1/01/39 Indianapolis Local Public Improvement Bond Bank Revenue, Pilot Infrastructure Project, Series F, Assured Guaranty, 5.00%, 1/01/35 Jasper County PCR, Northern Indiana Public Service Co. Project, Refunding, Series C, NATL Insured, 5.60%, 11/01/16 University of Southern Indiana Revenue, Student Fee, Series J, Assured Guaranty, 5.75%, 10/01/28 Kansas 0.3% Burlington PCR, Kansas Gas and Electric Co. Project, Refunding, Series A, NATL Insured, 5.30%, 6/01/31 Kansas State Development Finance Authority Hospital Revenue, Adventist Health System/Sunbelt Obligated Group, Refunding, Series C, 5.75%, 11/15/38 Wyandotte County Kansas City Unified Government Utility System Revenue, Series A, BHAC Insured, 5.25%, 9/01/34 Kentucky 0.9% Carroll County Environmental Facilities Revenue, Kentucky Utilities Co. Project, Series A, AMBAC Insured, 5.75%, 2/01/26 Jefferson County Capital Projects Corp. Lease Revenue, Refunding, Series A, zero cpn., 8/15/14 8/15/16 8/15/17 Kentucky Economic Development Finance Authority Health System Revenue, Norton Healthcare Inc., Refunding, Series B, NATL Insured, zero cpn., 10/01/18 Kentucky Economic Development Finance Authority Louisville Arena Project Revenue, Louisville Arena Authority Inc., Series A, Sub Series A-1, Assured Guaranty, 6.00%, 12/01/38 Kentucky State Municipal Power Agency Power System Revenue, Prairie State Project, Series A, NATL Insured, 5.00%, 9/01/32 Kentucky State Property and Buildings Commission Revenues, Project No. 90, Refunding, 5.50%, 11/01/28 Louisville/Jefferson County Metro Government College Revenue, Bellarmine University Project, Refunding and Improvement, Series A, 6.00%, 5/01/33 Louisville/Jefferson County Metro Government Health Facilities Revenue, Jewish Hospital and St. Mary's HealthCare Inc. Project, Pre-Refunded, 6.125%, 2/01/37 Paducah Electric Plant Board Revenue, Series A, Assured Guaranty, 5.25%, 10/01/35 Louisiana 2.1% East Baton Rouge Sewerage Commission Revenue, Refunding, Series A, 5.25%, 2/01/39 Lafayette Communications Systems Revenue, XLCA Insured, 5.25%, 11/01/27 Lafayette Public Improvement Sales Tax GO, Series B, NATL Insured, 4.75%, 3/01/30 Lafayette Public Trust Financing Authority Revenue, Ragin' Cajun Facilities, Housing and Package Project, Assured Guaranty, 5.50%, 10/01/35 Louisiana Local Government Environmental Facilities and CDA Revenue, Bossier City Public Improvement Projects, AMBAC Insured, 5.00%, 11/01/32 Louisiana Public Facilities Authority Hospital Revenue, Franciscan Missionaries of Our Lady Health System Project, Series A, 6.75%, 7/01/39 Louisiana Public Facilities Authority Revenue, Millennium Housing LLC Student Housing, Student Housing and Auxiliary Facilities Project, Assured Guaranty, 5.00%, 11/01/30 Ochsner Clinic Foundation Project, 6.75%, 5/15/41 Ochsner Clinic Foundation Project, Series B, 5.25%, 5/15/38 Ochsner Clinic Foundation Project, Series B, 5.50%, 5/15/47 Ochsner Clinic Foundation Project, Series B, ETM, 5.75%, 5/15/23 Louisiana State Gasoline and Fuels Tax Revenue, second lien, Series B, 5.00%, 5/01/45 Series A, AGMC Insured, Pre-Refunded, 5.00%, 5/01/35 New Orleans GO, Public Improvement, Radian Insured, 5.00%, 12/01/27 5.125%, 12/01/33 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) St. Charles Parish Consolidated Waterworks and Wastewater District No. 1 Revenue, Series A, AMBAC Insured, 5.00%, 7/01/36 St. John the Baptist Parish Revenue, Marathon Oil Corp. Project, Series A, 5.125%, 6/01/37 Maine 0.3% Maine State Educational Loan Authority Student Loan Revenue, Supplemental Education Loan Program, Series A-3, Assured Guaranty, 5.875%, 12/01/39 Maine State Health and Higher Educational Facilities Authority Revenue, Maine General Medical Center Issue, 6.75%, 7/01/36 Maine General Medical Center Issue, 7.00%, 7/01/41 Series A, NATL Insured, 5.00%, 7/01/32 Maryland 0.7% Baltimore Project Revenue, Wastewater Projects, Series C, 5.00%, 7/01/38 Wastewater Projects, Series C, 5.00%, 7/01/43 Water Projects, Series C, AMBAC Insured, 5.00%, 7/01/37 Maryland State EDC, PCR, Potomac Electric Project, Refunding, 6.20%, 9/01/22 Maryland State EDC Student Housing Revenue, University of Maryland College Park Projects, Refunding, Assured Guaranty, 5.00%, 6/01/33 Maryland State Health and Higher Educational Facilities Authority Revenue, Anne Arundel Health System Issue, Series A, 6.75%, 7/01/39 LifeBridge Health Issue, Refunding, Assured Guaranty, 5.00%, 7/01/28 Upper Chesapeake Hospitals Issue, Series C, 6.00%, 1/01/38 Western Maryland Health System Issue, Series A, NATL Insured, 5.00%, 7/01/34 Massachusetts 2.9% Massachusetts Bay Transportation Authority Revenue, Assessment, Refunding, Series A, 5.25%, 7/01/34 4.00%, 7/01/37 Massachusetts Bay Transportation Authority Sales Tax Revenue, Refunding, Senior Series A, 5.00%, 7/01/28 Massachusetts State Department of Transportation Metropolitan Highway System Revenue, Senior, Refunding, Series B, 5.00%, 1/01/37 Massachusetts State Development Finance Agency Revenue, Brandeis University Issue, Refunding, Series O-1, 5.00%, 10/01/40 Massachusetts/Saltonstall Redevelopment Building Corp. Project, 100 Cambridge Street Redevelopment, Series A, NATL Insured, 5.125%, 8/01/28 Wellesley College Issue, Series J, 5.00%, 7/01/42 Worcester Polytechnic Institute Issue, Refunding, NATL Insured, 5.00%, 9/01/37 Massachusetts State Educational Financing Authority Education Loan Revenue, Issue I, 6.00%, 1/01/28 Refunding, Series K, 5.25%, 7/01/29 Series H, Assured Guaranty, 6.35%, 1/01/30 Massachusetts State GO, Consolidated Loan, Series C, AMBAC Insured, 5.00%, 8/01/37 Massachusetts State Health and Educational Facilities Authority Revenue, Berklee College of Music Issue, Refunding, Series A, 5.00%, 10/01/37 Emmanuel College Issue, NATL Insured, 5.00%, 7/01/37 Northeastern University Issue, Series A, 5.00%, 10/01/35 Northeastern University Issue, Series R, 5.00%, 10/01/33 Springfield College Issue, 5.50%, 10/15/31 Springfield College Issue, 5.625%, 10/15/40 Massachusetts State HFA Housing Revenue, Series B, 7.00%, 12/01/38 Massachusetts State School Building Authority Dedicated Sales Tax Revenue, Series A, AGMC Insured, Pre-Refunded, 5.00%, 8/15/30 AMBAC Insured, 4.50%, 8/15/35 Massachusetts State Transportation Fund Revenue, Accelerated Bridge Program, Series A, 4.00%, 6/01/35 6/01/36 Massachusetts State Water Pollution Abatement Trust Revenue, MWRA Program, Series A, 5.00%, 8/01/32 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Massachusetts State Water Pollution Abatement Trust Water Pollution Abatement Revenue, MWRA Program, Refunding, Sub Series A, 5.75%, 8/01/29 Michigan 3.4% Detroit City School District GO, School Building and Site Improvement, Refunding, Series A, 5.00%, 5/01/30 5/01/33 Detroit GO, Distribution State Aid, 5.00%, 11/01/30 Detroit Sewage Disposal System Revenue, second lien, Series A, NATL Insured, 5.00%, 7/01/30 Detroit Water and Sewerage Department Sewage Disposal System Revenue, senior lien, Refunding, Series A, 5.25%, 7/01/39 Detroit Water Supply System Revenue, second lien, Series B, AGMC Insured, 7.00%, 7/01/36 senior lien, Refunding, Series B, Assured Guaranty, 5.00%, 7/01/21 senior lien, Refunding, Series D, AGMC Insured, 5.00%, 7/01/32 senior lien, Series A, NATL RE, FGIC Insured, 5.00%, 7/01/30 Grand Rapids Public Schools GO, School Building and Site, AGMC Insured, 4.50%, 5/01/31 Michigan State Building Authority Revenue, Facilities Program, Refunding, Series I, 6.25%, 10/15/38 Refunding, Series I-A, 5.375%, 10/15/36 Refunding, Series I-A, 5.25%, 10/15/44 Refunding, Series IA, NATL RE, FGIC Insured, 5.00%, 10/15/31 Series H, 5.125%, 10/15/33 Series H, AGMC Insured, 5.00%, 10/15/26 Michigan State Finance Authority Revenue, Hospital, Trinity Health Credit Group, Refunding, Series MI, 5.00%, 12/01/39 School District of the City of Detroit, Refunding, 5.00%, 6/01/18 School District of the City of Detroit, Refunding, 5.00%, 6/01/19 School District of the City of Detroit, Refunding, 5.00%, 6/01/20 School District of the City of Detroit, Refunding, 5.50%, 6/01/21 Michigan State GO, Environmental Program, Refunding, Series A, 6.00%, 11/01/24 5.50%, 11/01/25 Michigan State HDA, SFMR, Series A, 5.00%, 12/01/19 Michigan State Hospital Finance Authority Revenue, MidMichigan Obligated Group, Series A, 6.00%, 6/01/29 MidMichigan Obligated Group, Series A, 6.125%, 6/01/39 Trinity Health Credit Group, Refunding, Series C, 5.00%, 12/01/34 Michigan State Strategic Fund Limited Obligation Revenue, The Detroit Edison Co. Exempt Facilities Project, Refunding, Series KT, 5.625%, 7/01/20 Michigan Tobacco Settlement Finance Authority Revenue, Tobacco Settlement Asset-Backed, Senior Series A, 6.00%, 6/01/34 Royal Oak Hospital Finance Authority Hospital Revenue, William Beaumont Hospital Obligated Group, Refunding, Series V, 8.25%, 9/01/39 Series W, 6.375%, 8/01/29 Wayne State University Revenue, General, AMBAC Insured, 5.00%, 11/15/36 Minnesota 0.2% Minneapolis Health Care System Revenue, Fairview Health Services, Series A, 6.625%, 11/15/28 6.75%, 11/15/32 Minnesota Agricultural and Economic Development Board Revenue, Health Care System, Fairview Hospital and Healthcare Services, Refunding, Series A, NATL Insured, 5.75%, 11/15/26 Mississippi 0.6% Mississippi Business Finance Corp. PCR, System Energy Resource Inc. Project, Refunding, 5.875%, 4/01/22 Mississippi Development Bank Special Obligation Revenue, City of Jackson GO Capital City Convention Center Project, Refunding, Series A, 5.00%, 3/01/36 City of Jackson Water and Sewer System Project, AGMC Insured, 6.875%, 12/01/40 Missouri 0.4% Missouri Joint Municipal Electric Utility Commission Power Project Revenue, Iatan 2 Project, Series A, AMBAC Insured, 5.00%, 1/01/34 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Plum Point Project, NATL Insured, 5.00%, 1/01/34 Missouri State Health and Educational Facilities Authority Health Facilities Revenue, St. Luke's Health System, Series B, AGMC Insured, 5.50%, 11/15/35 Nebraska 1.7% Adams County School District No. 018 GO, Hastings Public Schools, AGMC Insured, Pre-Refunded, 5.00%, 12/15/31 Lancaster County Correctional Facility Joint Public Agency GO, Building, 5.00%, 12/01/28 Lancaster County School District No. 001 GO, Lincoln Public Schools, 5.00%, 1/15/36 Lincoln Electric System Revenue, Pre-Refunded, 5.00%, 9/01/31 Madison County Hospital Authority No. 001 Hospital Revenue, Faith Regional Health Services Project, Series A-1, 6.00%, 7/01/33 Municipal Energy Agency of Nebraska Power Supply System Revenue, Refunding, Series A, BHAC Insured, 5.375%, 4/01/39 Omaha Convention Hotel Corp. Revenue, Convention Center, first tier, Refunding, AMBAC Insured, 5.00%, 2/01/35 Omaha Public Facilities Corp. Lease Revenue, Baseball Stadium Project, 5.00%, 6/01/36 Omaha Public Power District Revenue, Electric System, Series C, 5.00%, 2/01/39 Omaha Public Power District Separate Electric System Revenue, Nebraska City 2, Series A, AMBAC Insured, 5.00%, 2/01/30 University of Nebraska Revenue, Kearney Student Fees and Facilities, 5.00%, 7/01/30 Lincoln Student Fees and Facilities, 5.00%, 7/01/37 Lincoln Student Fees and Facilities, 5.00%, 7/01/42 Lincoln Student Fees and Facilities, Series A, 5.25%, 7/01/34 Omaha Student Facilities Project, 5.00%, 5/15/32 University of Nebraska Omaha Health and Recreation Project, 5.00%, 5/15/38 Nevada 0.4% Clark County Airport Revenue, sub. lien, Series A-2, NATL RE, FGIC Insured, 5.125%, 7/01/27 Clark County School District GO, Refunding, Series A, NATL RE, FGIC Insured, 5.00%, 6/15/24 Series C, AGMC Insured, Pre-Refunded, 5.00%, 6/15/21 Nevada State GO, Municipal Bond Bank Project No. 40-41, Series A, ETM, 6.375%, 12/01/17 New Hampshire 0.2% Nashua Housing Authority MFR, Clocktower Project, Refunding, GNMA Secured, 6.25%, 6/20/33 New Hampshire Health and Education Facilities Authority Revenue, The Memorial Hospital Issue, Refunding, 5.25%, 6/01/26 6/01/36 New Hampshire Higher Educational and Health Facilities Authority Revenue, New Hampshire Catholic Charities Issue, 5.80%, 8/01/22 New Hampshire Municipal Bond Bank Revenue, Series B, 5.00%, 8/15/39 New Hampshire State Business Finance Authority Revenue, Elliot Hospital Obligated Group, Series A, 6.125%, 10/01/39 New Jersey 3.4% Bayonne GO, General Improvement, Refunding, 5.75%, 7/01/35 New Jersey EDA Revenue, Cigarette Tax, Pre-Refunded, 5.75%, 6/15/29 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/29 Motor Vehicle Surcharges, Series A, NATL Insured, 5.00%, 7/01/34 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/31 School Facilities Construction, Series NN, 5.00%, 3/01/28 School Facilities Construction, Series O, Pre-Refunded, 5.125%, 3/01/28 School Facilities Construction, Series U, 5.00%, 9/01/37 New Jersey Health Care Facilities Financing Authority State Contract Revenue, Hospital Asset Transformation Program, Series A, 5.25%, 10/01/38 New Jersey State COP, Equipment Lease Purchase, Series A, 5.25%, 6/15/25 6/15/26 6/15/27 6/15/28 New Jersey State Housing and Mortgage Finance Agency Revenue, Series AA, 6.375%, 10/01/28 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) New Jersey State Transportation Trust Fund Authority Revenue, Transportation System, Series A, 6.00%, 12/15/38 Series A, Pre-Refunded, 6.00%, 12/15/38 Series B, 5.25%, 6/15/36 Series D, 5.25%, 12/15/23 New Jersey State Turnpike Authority Turnpike Revenue, Growth and Income Securities, Series B, AMBAC Insured, zero cpn. to 1/01/15, 5.15% thereafter, 1/01/35 Series E, 5.25%, 1/01/40 New York 7.7% Long Island Power Authority Electric System Revenue, General, Refunding, Series A, 6.00%, 5/01/33 MTA Dedicated Tax Fund Revenue, Series B, 5.25%, 11/15/28 5.25%, 11/15/29 5.25%, 11/15/30 5.00%, 11/15/34 MTA Revenue, Transportation, Refunding, Series D, 5.25%, 11/15/40 Series A, 5.00%, 11/15/37 Series A, 5.00%, 11/15/38 Series C, 6.50%, 11/15/28 Series D, 5.00%, 11/15/34 Series D, 5.00%, 11/15/36 Sub Series A-1, 5.00%, 11/15/40 New York City GO, Fiscal 2002, Series D, 5.50%, 6/01/24 Fiscal 2009, Series E, Sub Series E-1, 6.25%, 10/15/28 Fiscal 2010, Refunding, Series C, 5.00%, 8/01/23 Fiscal 2013, Series F, Sub Series F-1, 5.00%, 3/01/30 Series F, 5.25%, 1/15/23 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Fiscal 2009, Series A, 5.75%, 6/15/40 Second General Resolution, Fiscal 2008, Refunding, Series AA, 5.00%, 6/15/37 Second General Resolution, Fiscal 2009, Refunding, Series EE, 5.25%, 6/15/40 Second General Resolution, Fiscal 2009, Refunding, Series FF-2, 5.50%, 6/15/40 Second General Resolution, Fiscal 2012, Refunding, Series AA, 5.00%, 6/15/34 Second General Resolution, Fiscal 2013, Refunding, Series DD, 5.00%, 6/15/35 Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 New York City Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-2, 6.00%, 7/15/38 Fiscal 2009, Series S-3, 5.25%, 1/15/34 Fiscal 2009, Series S-4, 5.50%, 1/15/34 Fiscal 2011, Series S-2, Sub Series S-2A, 5.00%, 7/15/40 Fiscal 2012, Series S-1, Sub Series S-1A, 5.25%, 7/15/37 New York City Transitional Finance Authority Revenue, Future Tax Secured, Fiscal 2011, sub. bond, Series C, 5.00%, 11/01/39 Fiscal 2014, sub. bond, Series A, Sub Series A-1, 5.00%, 11/01/34 Series D, 5.00%, 2/01/27 New York Convention Center Development Corp. Revenue, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/30 New York Liberty Development Corp. Liberty Revenue, One World Trade Center, Port Authority Consolidated, 5.25%, 12/15/43 Second Priority, Bank of America Tower at One Bryant Park Project, Class 1, Refunding, 5.625%, 1/15/46 Seven World Trade Center Project, Refunding, 5.00%, 9/15/43 New York Liberty Development Corp. Revenue, Goldman Sachs Headquarters Issue, 5.25%, 10/01/35 5.50%, 10/01/37 New York State Dormitory Authority Lease Revenue, State University Dormitory Facilities, Series A, 5.00%, 7/01/41 New York State Dormitory Authority Revenues, State Supported Debt, Upstate Community Colleges, Refunding, Series A, 5.00%, 7/01/28 Series C, 6.00%, 7/01/31 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Series A, 5.00%, 2/15/36 New York State HFAR, Housing Project Mortgage, Refunding, Series A, AGMC Insured, 6.10%, 11/01/15 6.125%, 11/01/20 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) New York State Urban Development Corp. Revenue, State Personal Income Tax, General Purpose, Series A, 5.00%, 3/15/31 10,000,000 10,818,900 State Facilities and Equipment, Series B-1, 5.00%, 3/15/36 5,000,000 5,328,750 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Seventy-Ninth Series, 5.00%, 12/01/38 20,000,000 21,593,400 Triborough Bridge and Tunnel Authority Revenue, General Purpose, Series B, Pre-Refunded, 5.50%, 1/01/30 15,000,000 18,629,700 Triborough Bridge and Tunnel Authority Revenues, General, MTA Bridges and Tunnels, Series A, 5.25%, 11/15/38 25,000,000 26,970,250 Series A-2, 5.25%, 11/15/34 7,500,000 8,196,675 800,451,162 North Carolina 2.4% Charlotte Airport Revenue, Series A, NATL Insured, 5.00%, 7/01/34 6,000,000 6,038,280 Charlotte COP, Cultural Arts Facilities, Refunding, Series E, 5.00%, 6/01/34 13,000,000 13,559,910 Transit Projects, Phase II, Series E, 5.00%, 6/01/30 15,940,000 16,522,288 North Carolina Eastern Municipal Power Agency Power System Revenue, Refunding, Series B, 6.00%, 1/01/22 1,250,000 1,510,188 Refunding, Series B, 6.25%, 1/01/23 39,030,000 48,155,995 Series A, 5.50%, 1/01/26 4,500,000 4,953,420 North Carolina Medical Care Commission Revenue, Rowan Regional Medical Center Project, FHA Insured, Pre-Refunded, 4.75%, 9/01/24 6,970,000 7,151,290 North Carolina State Capital Improvement Limited Obligation Revenue, Series A, 5.00%, 5/01/23 20,000,000 22,809,000 5/01/24 5,500,000 6,260,815 5/01/25 5,750,000 6,536,255 5/01/26 20,000,000 22,404,600 5/01/27 4,500,000 5,089,185 5/01/28 4,250,000 4,772,962 North Carolina Turnpike Authority Triangle Expressway System Revenue, Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/33 25,000,000 10,178,500 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/34 15,000,000 5,789,850 Capital Appreciation, Series B, Assured Guaranty, zero cpn., 1/01/35 15,215,000 5,632,897 Series A, Assured Guaranty, 5.50%, 1/01/29 6,750,000 7,530,570 Series A, Assured Guaranty, 5.75%, 1/01/39 10,380,000 11,243,927 Raleigh Combined Enterprise System Revenue, 5.00%, 3/01/40 13,115,000 13,990,426 Wake County GO, Refunding, Series C, 5.00%, 3/01/25 21,780,000 26,430,030 246,560,388 North Dakota 0.3% Grand Forks Health Care System Revenue, Altru Health System Obligated Group, Assured Guaranty, 5.00%, 12/01/26 8,385,000 8,647,618 Refunding, 5.50%, 12/01/20 8,870,000 9,674,775 Refunding, 5.50%, 12/01/24 13,945,000 14,734,427 33,056,820 Ohio 3.0% Akron Income Tax Revenue, Community Learning Centers, Refunding, Series A, 5.00%, 12/01/29 10,000,000 10,908,400 American Municipal Power-Ohio Inc. Revenue, Prairie State Energy Campus Project, Refunding, Series A, 5.00%, 2/15/38 22,500,000 23,109,975 Bowling Green Student Housing Revenue, CFP I LLC, State University Project, 6.00%, 6/01/45 6,750,000 6,798,668 Buckeye Tobacco Settlement Financing Authority Revenue, Asset-Backed, Senior Capital Appreciation Turbo Term Bond, Series A-3, 6.25%, 6/01/37 15,000,000 12,297,450 Senior Current Interest Turbo Term Bond, Series A-2, 5.75%, 6/01/34 11,250,000 8,755,087 Cleveland State University General Receipt Revenue, NATL RE, FGIC Insured, Pre-Refunded, 5.00%, 6/01/29 5,000,000 5,077,250 Cleveland-Cuyahoga County Port Authority Development Lease Revenue, Administrative Headquarters Project, 5.00%, 7/01/37 6,000,000 6,476,580 Hamilton County Sewer System Revenue, The Metropolitan Sewer District of Greater Cincinnati, Improvement and Refunding, Series A, 5.00%, 12/01/38 12,000,000 12,875,400 JobsOhio Beverage System Statewide Liquor Profits Revenue, senior lien, Series A, 5.00%, 1/01/38 21,060,000 22,045,187 Kent State University Revenues, General Receipts, Series A, 5.00%, 5/01/37 10,500,000 10,916,010 Little Miami Local School District GO, School Improvement, AGMC Insured, Pre-Refunded, 5.00%, 12/01/34 4,000,000 4,506,200 Maple Heights City School District GO, School Facilities Improvement, 5.00%, 1/15/37 23,890,000 24,917,748 Pre -Refunded, 5.00%, 1/15/37 5,480,000 6,184,399 Marysville Wastewater Treatment System Revenue, Refunding, XLCA Insured, 5.00%, 12/01/31 8,000,000 8,217,520 12/01/36 13,725,000 13,984,265 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Ohio State Air Quality Development Authority Revenue, Environmental Improvement, Buckeye Power Inc. Project, 6.00%, 12/01/40 Pollution Control, FirstEnergy Generation Corp. Project, Refunding, Series C, 5.625%, 6/01/18 Ohio State GO, Infrastructure Improvement, Series A, 5.375%, 9/01/28 Ohio State Turnpike Commission Revenue, junior lien, Series A-3, zero cpn. to 2/14/23, 5.75% thereafter, 2/15/35 Ohio State University Revenue, Special Purpose General Receipts, Series A, 5.00%, 6/01/38 Ohio State Water Development Authority PCR, FirstEnergy Nuclear Generation Corp. Project, Mandatory Put 6/01/16, Refunding, Series A, 5.875%, 6/01/33 Scioto County Hospital Facilities Revenue, Southern Ohio Medical Center, Refunding, 5.75%, 2/15/38 Toledo Water System Revenue, Improvement and Refunding, 5.00%, 11/15/38 Oregon 0.9% Oregon Health and Science University Revenue, Series A, 5.75%, 7/01/39 Oregon State Department of Transportation Highway User Tax Revenue, senior lien, Series A, 4.50%, 11/15/32 Oregon State GO, State Board of Higher Education, Series A, Pre-Refunded, 5.00%, 8/01/26 8/01/27 Port of Portland International Airport Revenue, Series Nineteen, 5.50%, 7/01/38 Portland Sewer System Revenue, second lien, Series A, 5.00%, 3/01/35 Pennsylvania 2.6% Centennial School District Bucks County GO, Series B, AGMC Insured, 5.25%, 12/15/37 Coatesville Area School District GO, AGMC Insured, 5.00%, 8/01/24 Commonwealth Financing Authority Revenue, Series B, 5.00%, 6/01/42 Delaware Valley Regional Finance Authority Local Government Revenue, Series B, AMBAC Insured, 5.60%, 7/01/17 Northampton County General Purpose Authority Hospital Revenue, St. Luke's Hospital Project, Series A, 5.375%, 8/15/28 Pennsylvania State Economic Development Financing Authority Water Facilities Revenue, Aqua Pennsylvania Inc. Project, Series B, 5.00%, 12/01/43 Pennsylvania State Economic Development Financing Authority Water Facility Revenue, Pennsylvania-American Water Co. Project, 6.20%, 4/01/39 Pennsylvania State Higher Educational Facilities Authority Revenue, Temple University, Refunding, NATL Insured, 5.00%, 4/01/33 Pennsylvania State Turnpike Commission Turnpike Revenue, Capital Appreciation, Series C, AGMC Insured, zero cpn. to 6/01/16, 6.25% thereafter, 6/01/33 Motor License Fund-Enhanced, Subordinate, Series A, 5.00%, 12/01/37 Motor License Fund-Enhanced, Subordinate, Series A, Sub Series A-1, 5.00%, 12/01/38 Refunding, Series C, Sub Series C-1, Assured Guaranty, 6.00%, 6/01/28 Refunding, Series C, Sub Series C-1, Assured Guaranty, 6.25%, 6/01/38 sub. bond, Series B, 5.75%, 6/01/39 Philadelphia Gas Works Revenue, Fifth Series A-1, AGMC Insured, 5.00%, 9/01/29 Philadelphia GO, Refunding, Series A, Assured Guaranty, 5.00%, 8/01/24 Philadelphia Hospitals and Higher Educational Facilities Authority Revenue, Mortgage, North Philadelphia Health Systems, Refunding, Series A, FHA Insured, 5.30%, 1/01/18 5.35%, 1/01/23 5.375%, 1/01/28 Philadelphia Municipal Authority Revenue, Lease, 6.375%, 4/01/29 Philadelphia RDAR, Neighborhood Transformation Initiative, Series C, NATL RE, FGIC Insured, 5.00%, 4/15/29 4/15/30 Philadelphia School District GO, Series E, 6.00%, 9/01/38 Philadelphia Water and Wastewater Revenue, Series A, 5.25%, 1/01/25 5.00%, 1/01/26 5.00%, 1/01/27 5.25%, 1/01/32 Pittsburgh and Allegheny County Sports and Exhibition Authority Hotel Room Regional Enterprise Tower Revenue, Refunding, Assured Guaranty, 5.00%, 2/01/35 Rhode Island 1.3% Narragansett Bay Commission Wastewater System Revenue, Series A, NATL Insured, 5.00%, 8/01/30 Rhode Island Convention Center Authority Revenue, Refunding, Series A, Assured Guaranty, 5.50%, 5/15/27 Rhode Island Housing and Mortgage Finance Corp. Revenue, Homeownership Opportunity, Refunding, Series 15-A, 6.85%, 10/01/24 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Series 10-A, 6.50%, 10/01/22 Series 10-A, 6.50%, 4/01/27 Rhode Island State EDC Airport Revenue, Series B, NATL Insured, 5.00%, 7/01/27 7/01/30 Rhode Island State Health and Educational Building Corp. Higher Education Facilities Revenue, Brown University Issue, Refunding, Series A, 5.00%, 9/01/39 Rhode Island State Health and Educational Building Corp. Higher Education Facility Revenue, New England Institute of Technology Issue, Series A, 5.125%, 3/01/40 Rhode Island State Health and Educational Building Corp. Revenue, Higher Education Facility, Board of Governors for Higher Education, University of Rhode Island, Educational and General Issue, Refunding, Series G, AMBAC, 5.00%, 9/15/30 Hospital Financing, Lifespan Obligated Group Issue, Refunding, Series A, AGMC Insured, 5.00%, 5/15/26 Hospital Financing, Lifespan Obligated Group Issue, Refunding, Series A, AGMC Insured, 5.00%, 5/15/32 Hospital Financing, Lifespan Obligated Group Issue, Series A, 7.00%, 5/15/39 Public Schools, Bond Financing Program, Town of East Greenwich Issue, Series A, 5.00%, 5/15/37 South Carolina 1.6% Charleston Educational Excellence Finance Corp. Revenue, Charleston County School District Project, Pre-Refunded, 5.25%, 12/01/30 Greenville County School District Installment Purchase Revenue, Building Equity Sooner for Tomorrow, Refunding, 5.00%, 12/01/28 Greenwood Fifty School Facilities Inc. Installment Purchase Revenue, Greenwood School District No. 50, South Carolina Project, Refunding, Assured Guaranty, 4.50%, 12/01/32 Lancaster Educational Assistance Program Inc. Revenue, School District of Lancaster County Project, Pre-Refunded, 5.00%, 12/01/26 Medical University of South Carolina Hospital Authority Hospital Facilities Revenue, Mortgage, Series A, NATL Insured, Pre- Refunded, 5.00%, 8/15/31 Newberry Investing in Children's Education Installment Revenue, Newberry County School District Project, 5.00%, 12/01/30 Piedmont Municipal Power Agency Electric Revenue, Series A-2, 5.00%, 1/01/24 SCAGO Educational Facilities Corp. for Beaufort School District Revenue, Installment Purchase, School District of Beaufort County Project, Refunding, AGMC Insured, 5.00%, 12/01/31 SCAGO Educational Facilities Corp. for Chesterfield School District Revenue, Installment Purchase, Chesterfield County School District Project, Assured Guaranty, 5.00%, 12/01/29 SCAGO Educational Facilities Corp. for Colleton School District Revenue, Installment Purchase, School District of Colleton Project, Assured Guaranty, 5.00%, 12/01/25 12/01/26 SCAGO Educational Facilities Corp. for Pickens School District Revenue, Installment Purchase, School District of Pickens County Project, AGMC Insured, 5.00%, 12/01/25 12/01/31 South Carolina Jobs EDA Hospital Revenue, AnMed Health Project, Refunding and Improvement, Series B, Assured Guaranty, 5.375%, 2/01/29 Palmetto Health, Refunding, Series A, AGMC Insured, 5.00%, 8/01/35 Palmetto Health, Refunding and Improvement, 5.75%, 8/01/39 South Carolina State Public Service Authority Revenue, Refunding, Series A, 5.50%, 1/01/38 Series B, 5.25%, 1/01/34 University of South Carolina Higher Education Revenue, Special Moore School Business Project, 5.00%, 5/01/32 South Dakota 0.4% Huron School District No. 2-2 GO, 5.00%, 6/15/39 South Dakota State Health and Educational Facilities Authority Revenue, Avera Health Issue, Series B, 5.50%, 7/01/35 Avera Health Issue, Series B, 5.25%, 7/01/38 Sanford Health, 5.00%, 11/01/27 Sanford Health, 5.00%, 11/01/40 Vocational Education Program, Refunding, Series A, 5.00%, 8/01/46 Vocational Education Program, Series A, 5.125%, 8/01/46 Tennessee 0.4% Knox County Health Educational and Housing Facility Board Revenue, University Health System Inc., Refunding, 5.25%, 4/01/27 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Metropolitan Government of Nashville and Davidson County Water and Sewer Revenue, Refunding, 5.00%, 7/01/40 Tennessee HDA Residential Financing Program Revenue, Issue 1C, 4.00%, 7/01/43 Texas 8.9% Allen ISD, GO, Collin County, School Building Unlimited Tax, Series A, 5.00%, 2/15/39 Austin Community College District Public Facility Corp. Revenue, Educational Facility Project, Round Rock Campus, 5.25%, 8/01/33 Hays New Campus Project, 5.00%, 8/01/36 Austin ISD, GO, Travis County, Unlimited Tax, Refunding, 5.00%, 8/01/33 Austin Water and Wastewater System Revenue, Refunding, Series A, 5.00%, 11/15/38 Bexar County GO, Certificates of Obligation, Combined Flood Control Tax and Revenue, AGMC Insured, 5.00%, 6/15/37 Bexar County Hospital District GO, Certificates of Obligation, Combination Tax and Revenue, 5.00%, 2/15/38 Central Texas Regional Mobility Authority Revenue, senior lien, Refunding, 6.00%, 1/01/41 Corpus Christi Utility System Revenue, Improvement, junior lien, 5.00%, 7/15/38 Improvement, junior lien, 5.00%, 7/15/43 junior lien, Refunding, 5.00%, 7/15/37 Crowley ISD, GO, Tarrant and Johnson Counties, Unlimited Tax School Building, PSF Guarantee, 5.00%, 8/01/36 Dallas Civic Center Revenue, Refunding and Improvement, Assured Guaranty, 5.25%, 8/15/34 Dallas County Utility and Reclamation District GO, Refunding, Series A, AMBAC Insured, 5.375%, 2/15/29 Dallas Waterworks and Sewer System Revenue, Refunding, 5.00%, 10/01/35 Dallas/Fort Worth International Airport Revenue, Joint, Refunding, Series D, 5.25%, 11/01/32 Joint Improvement, Series A, 5.00%, 11/01/42 Denton ISD, GO, Unlimited Tax School Building, PSF Guarantee, 5.00%, 8/15/38 Ector County ISD, GO, Unlimited Tax School Building, PSF Guarantee, 5.00%, 8/15/36 Forney ISD, GO, Unlimited Tax School Building, Series A, PSF Guarantee, 6.00%, 8/15/37 Goose Creek Consolidated ISD, GO, Unlimited Tax Schoolhouse, PSF Guarantee, 5.00%, 2/15/38 Grand Parkway Transportation Corp. System Toll Revenue, Series B, zero cpn. to 9/30/23, 5.80% thereafter, 10/01/45 Harris County Health Facilities Development Corp. Hospital Revenue, Memorial Hermann Healthcare System, Series B, Pre- Refunded, 7.25%, 12/01/35 Harris County Hospital District Revenue, senior lien, Refunding, Series A, NATL Insured, 5.125%, 2/15/32 Harris County MTA Revenue, Contractual Obligations, Series B, 5.00%, 11/01/33 Hays County GO, Unlimited Tax Road Bonds, 5.00%, 2/15/36 Hidalgo County Regional Mobility Authority Vehicle Registration Revenue, senior lien, Refunding, 5.25%, 12/01/38 5.00%, 12/01/43 Houston Airport System Revenue, Refunding, second lien, Series A, 5.50%, 7/01/34 7/01/39 Houston Utility System Revenue, Combined, first lien, Refunding, Series D, 5.00%, 11/15/36 Keller ISD, GO, Unlimited Tax School Building, 5.50%, 2/15/35 Laredo Waterworks Sewer System Revenue, 5.25%, 3/01/40 AGMC Insured, 5.00%, 3/01/41 Lower Colorado River Authority Revenue, Improvement, Refunding, Series A, NATL Insured, 5.00%, 5/15/26 Lower Colorado River Authority Transmission Contract Revenue, LCRA Transmission Services Corp. Project, Refunding, 5.50%, 5/15/36 Series A, 5.00%, 5/15/36 Lufkin Health Facilities Development Corp. Revenue, Memorial Health System of East Texas, Refunding and Improvement, 6.25%, 2/15/37 Manor ISD, GO, Unlimited Tax School Building, PSF Guarantee, 5.00%, 8/01/37 Matagorda County Hospital District Revenue, FHA Insured, 5.00%, 2/15/35 North Fort Bend Water Authority Water System Revenue, Assured Guaranty, 5.25%, 12/15/34 North Harris County Regional Water Authority Revenue, senior lien, 5.25%, 12/15/33 5.50%, 12/15/38 North Texas Tollway Authority Revenue, Special Projects System, Capital Appreciation, first tier, Refunding, Series I, zero cpn. to 1/01/15, 6.50% thereafter, 1/01/43 Special Projects System, Capital Appreciation, Series B, zero cpn., 9/01/37 Special Projects System, Capital Appreciation, Series B, zero cpn., 9/01/43 Special Projects System, Capital Appreciation, Series C, zero cpn. to 9/01/21, 6.75% thereafter, 9/01/45 System, first tier, Refunding, Series A, 6.25%, 1/01/39 System, first tier, Refunding, Series A, 5.75%, 1/01/40 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) System, first tier, Refunding, Series K, Sub Series K-2, 6.00%, 1/01/38 System, second tier, Refunding, Series F, 5.75%, 1/01/38 Port of Houston Authority Harris County GO, Refunding, Series A, 5.625%, 10/01/38 Rio Grande City Consolidated ISD, GO, Unlimited Tax School Building, PSF Guarantee, 5.00%, 8/15/37 San Antonio Electric and Gas Systems Revenue, junior lien, 5.00%, 2/01/38 San Antonio Public Facilities Corp. Lease Revenue, Refunding and Improvement, Convention Center Refinancing and Expansion Project, 4.00%, 9/15/34 9/15/42 San Jacinto River Authority Special Project Revenue, Group Project, AGMC Insured, 5.00%, 10/01/32 10/01/37 Southwest Higher Education Authority Revenue, Southern Methodist University Project, Series A, 5.00%, 10/01/38 Tarrant County Cultural Education Facilities Finance Corp. Hospital Revenue, Cook Children's Medical Center, Refunding, Series A, 5.25%, 12/01/39 Hendrick Medical Center Obligation Group, Refunding, 5.50%, 9/01/43 Tarrant County Health Facilities Development Corp. Health System Revenue, Harris Methodist Health System, FGIC Insured, ETM, 6.00%, 9/01/24 Tarrant Regional Water District Water Revenue, Refunding and Improvement, 5.00%, 3/01/37 Texas City IDC Marine Terminal Revenue, ARCO Pipe Line Co. Project, Refunding, 7.375%, 10/01/20 Texas State GO, Water Financial Assistance, Refunding, Series C-1, 5.00%, 8/01/34 Texas State Municipal Power Agency Revenue, Transmission, sub. lien, Refunding, 5.00%, 9/01/40 Texas State Revenue, Transportation Commission-Mobility Fund, Series A, 5.00%, 4/01/33 Texas State Turnpike Authority Central Turnpike System Revenue, Capital Appreciation, AMBAC Insured, zero cpn., 8/15/31 Texas State University System Financing Revenue, Refunding, AGMC Insured, 5.00%, 3/15/26 Tyler Health Facilities Development Corp. Hospital Revenue, East Texas Medical Center, Regional Healthcare System Project, Refunding and Improvement, Series A, 5.25%, 11/01/32 Utah 1.4% Intermountain Power Agency Power Supply Revenue, ETM, 6.15%, 7/01/14 Jordan Valley Water Conservancy District Water Revenue, Series B, 5.00%, 10/01/41 Metropolitan Water District Salt Lake and Sandy Water Revenue, Refunding, Series A, 5.00%, 7/01/37 South Valley Water Reclamation Facility Sewer Revenue, AMBAC Insured, 5.00%, 8/15/30 St. George Electric Revenue, AGMC Insured, 5.00%, 6/01/33 6/01/38 State Board of Regents University of Utah Revenue, General, Refunding, Series A, 5.00%, 8/01/43 Uintah County Municipal Building Authority Lease Revenue, 5.50%, 6/01/37 Utah Associated Municipal Power Systems Revenue, Central St. George Project, Refunding, 5.25%, 12/01/27 Utah State Transit Authority Sales Tax Revenue, Series A, 5.25%, 6/15/38 AGMC Insured, 5.00%, 6/15/36 Weber Basin Water Conservancy District Water Revenue, Series B, 5.00%, 4/01/39 Vermont 0.6% University of Vermont and State Agricultural College Revenue, Refunding, NATL Insured, 5.00%, 10/01/30 Vermont Educational and Health Buildings Financing Agency Revenue, Hospital, Fletcher Allen Health Care Project, Refunding, Series B, AGMC Insured, 5.00%, 12/01/34 Hospital, Fletcher Allen Health Care Project, Series A, 4.75%, 12/01/36 Middlebury College Project, Refunding, 5.00%, 11/01/38 Middlebury College Project, Refunding, 5.00%, 11/01/40 Virginia 0.3% Fairfax County EDA Facility Revenue, Community Services Facilities Project, Series A, 4.50%, 3/01/37 Greater Richmond Convention Center Authority Hotel Tax Revenue, Refunding, NATL Insured, 5.00%, 6/15/30 Norfolk Parking System Revenue, Series A, NATL Insured, Pre-Refunded, 5.00%, 2/01/27 Virginia State Resources Authority Infrastructure Revenue, Virginia Pooled Financing Program, Series A, 5.00%, 11/01/39 Washington 3.1% Bellingham Housing Authority Revenue, Pacific Rim and Cascade Meadows Project, Refunding, NATL Insured, 5.20%, 11/01/27 Central Puget Sound Regional Transportation Authority Sales and Use Tax Revenue, Series A, 5.00%, 11/01/34 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) FYI Properties Lease Revenue, Washington State District Project, 5.50%, 6/01/34 6/01/39 Goat Hill Properties Lease Revenue, Government Office Building Project, NATL Insured, 5.00%, 12/01/33 King County GO, Limited Tax, Sewer Revenues, 5.125%, 1/01/33 King County Public Hospital District No. 1 GO, Series B, 5.25%, 12/01/37 King County Sewer Revenue, Refunding, 5.00%, 1/01/32 NJB Properties Lease Revenue, King County Washington Project, Series A, 5.00%, 12/01/36 Washington State GO, Motor Vehicle Fuel Tax, Senior 520 Corridor Program Toll, Series C, 5.00%, 6/01/33 Motor Vehicle Fuel Tax, Series B-1, 4.00%, 8/01/37 Motor Vehicle Fuel Tax, Series B-1, 4.00%, 8/01/42 Various Purpose, Series A, 5.00%, 7/01/33 Various Purpose, Series A, 4.00%, 8/01/37 Washington State Health Care Facilities Authority Revenue, Central Washington Health Services Assn., 6.75%, 7/01/29 Fred Hutchinson Cancer Research Center, Refunding, Series A, 6.00%, 1/01/33 MultiCare Health System, Series B, AGMC Insured, 5.00%, 8/15/34 MultiCare Health System, Series B, AGMC Insured, 5.00%, 8/15/41 MultiCare Health System, Series B, Assured Guaranty, 6.00%, 8/15/39 Providence Health and Services, Refunding, Series A, 5.00%, 10/01/42 Providence Health and Services, Refunding, Series A, NATL RE, FGIC Insured, 5.00%, 10/01/36 Providence Health and Services, Refunding, Series C, AGMC Insured, 5.25%, 10/01/33 Providence Health and Services, Series A, FGIC Insured, Pre-Refunded, 5.00%, 10/01/36 Virginia Mason Medical Center, Series B, ACA Insured, 6.00%, 8/15/37 Virginia Mason Medical Center, Series C, Radian Insured, 5.50%, 8/15/36 Washington State Higher Education Facilities Authority Revenue, Whitworth University Project, Refunding, 5.375%, 10/01/29 5.875%, 10/01/34 Washington State Public Power Supply System Revenue, Nuclear Project No. 3, Capital Appreciation, Refunding, Series B, zero cpn., 7/01/14 Series B, ETM, zero cpn., 7/01/14 West Virginia 0.5% County Commission of Harrison County Solid Waste Disposal Revenue, Allegheny Energy Supply Co. LLC Harrison Station Project, Refunding, Series D, 5.50%, 10/15/37 Pleasants County PCR, County Commission, Series F, 5.25%, 10/15/37 West Virginia EDA Lottery Revenue, Series A, 5.00%, 6/15/35 West Virginia State GO, Series A, NATL RE, FGIC Insured, 5.20%, 11/01/26 West Virginia University Revenue, Improvement, West Virginia University Projects, Series C, NATL RE, FGIC Insured, Pre- Refunded, 5.00%, 10/01/34 Wisconsin 0.8% Monroe RDAR, 6.00%, 2/15/39 Wisconsin State General Fund Annual Appropriation Revenue, Series A, 6.00%, 5/01/33 Wisconsin State Health and Educational Facilities Authority Revenue, Marquette University, Refunding, Series B-1, 5.00%, 10/01/30 Marquette University, Refunding, Series B-1, 5.00%, 10/01/33 Marquette University, Refunding, Series B-2, 5.00%, 10/01/30 Marquette University, Series B-3, 5.00%, 10/01/30 Marquette University, Series B-3, 5.00%, 10/01/33 Ministry Health Care Inc., AGMC Insured, 5.00%, 8/01/31 Ministry Health Care Inc., AGMC Insured, 5.00%, 8/01/34 Thedacare Inc., AMBAC Insured, 5.00%, 12/15/30 Thedacare Inc., Series A, 5.50%, 12/15/38 Wyoming 0.1% Campbell County Solid Waste Facilities Revenue, Basin Electric Power Cooperative, Dry Fork Station Facilities, Series A, 5.75%, 7/15/39 U.S. Territories 2.9% Puerto Rico 2.8% Children's Trust Fund Tobacco Settlement Revenue, Asset-Backed, Refunding, 5.375%, 5/15/33 Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) Puerto Rico Commonwealth Highways and Transportation Authority Highway Revenue, Series Y, Pre-Refunded, 5.00%, 7/01/36 62,000,000 68,931,600 5.50%, 7/01/36 7,000,000 7,866,390 Puerto Rico Commonwealth Highways and Transportation Authority Transportation Revenue, Refunding, Series K, 5.00%, 7/01/30 19,190,000 11,112,353 Puerto Rico Electric Power Authority Power Revenue, Refunding, Series A, 5.00%, 7/01/42 18,925,000 10,798,605 Series XX, 5.25%, 7/01/40 15,000,000 8,608,500 Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority Industrial Revenue, Guaynabo Warehouse for Emergencies Project, Series A, 5.15%, 7/01/19 595,000 494,320 Puerto Rico PBA Guaranteed Revenue, Government Facilities, Refunding, Series D, 5.25%, 7/01/27 3,265,000 2,240,149 Series N, 5.00%, 7/01/37 20,000,000 13,142,200 Puerto Rico Public Finance Corp. Revenue, Commonwealth Appropriation, Refunding, Series B, 5.50%, 8/01/31 21,000,000 13,379,310 Puerto Rico Sales Tax FICO Sales Tax Revenue, Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/16, 6.75% thereafter, 8/01/32 25,000,000 17,643,750 Capital Appreciation, first subordinate, Series A, zero cpn. to 8/01/19, 6.25% thereafter, 8/01/33 36,500,000 19,820,595 first subordinate, Series A, 5.50%, 8/01/42 40,000,000 28,463,200 first subordinate, Series A, 6.00%, 8/01/42 22,500,000 16,879,500 first subordinate, Series C, 5.50%, 8/01/40 50,000,000 35,784,000 Refunding, Senior Series C, 5.00%, 8/01/40 27,825,000 21,544,063 Senior Series C, 5.25%, 8/01/40 7,150,000 5,687,182 297,629,833 U.S. Virgin Islands 0.1% Virgin Islands PFAR, Virgin Islands Matching Fund Loan Note, Working Capital, sub. lien, Refunding, Series B, 5.25%, 10/01/29 5,750,000 5,995,295 Total U.S. Territories 303,625,128 Total Municipal Bonds (Cost $9,843,694,497) 98.8% 10,304,535,065 Other Assets, less Liabilities 1.2% 129,868,525 Net Assets 100.0% $ 10,434,403,590 A BBREVIATIONS Selected Portfolio ACA - American Capital Access Holdings Inc. AGMC - Assured Guaranty Municipal Corp. AMBAC - American Municipal Bond Assurance Corp. BHAC - Berkshire Hathaway Assurance Corp. CDA - Community Development Authority/Agency CIFG - CDC IXIS Financial Guaranty COP - Certificate of Participation EDA - Economic Development Authority EDC - Economic Development Corp. ETM - Escrow to Maturity FGIC - Financial Guaranty Insurance Co. FHA - Federal Housing Authority/Agency FICO - Financing Corp. GNMA - Government National Mortgage Association GO - General Obligation HDA - Housing Development Authority/Agency HFA - Housing Finance Authority/Agency HFAR - Housing Finance Authority Revenue HFC - Housing Finance Corp. IDA - Industrial Development Authority/Agency Franklin Federal Tax-Free Income Fund Statement of Investments, January 31, 2014 (unaudited) (continued) IDB - Industrial Development Bond/Board IDC - Industrial Development Corp. ISD - Independent School District MFHR - Multi-Family Housing Revenue MFR - Multi-Family Revenue MTA - Metropolitan Transit Authority NATL - National Public Financial Guarantee Corp. NATL RE - National Public Financial Guarantee Corp. Reinsured PBA - Public Building Authority PCC - Pollution Control Corp. PCR - Pollution Control Revenue PFAR - Public Financing Authority Revenue PSF - Permanent School Fund RDA - Redevelopment Agency/Authority RDAR - Redevelopment Agency Revenue SFMR - Single Family Mortgage Revenue UHSD - Unified/Union High School District USD - Unified/Union School District XLCA - XL Capital Assurance Franklin Federal Tax-Free Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Federal Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At January 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FEDERAL TAX-FREE INCOME FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief
